Adjudication unanimously affirmed. Memorandum: Defendant contends that his waiver of indictment was ineffective because, at the time he waived indictment, he had not been held for the action of a Grand Jury as required by CPL 195.10 (1) (a). Contrary to defendant’s contention, the record fails to establish that defendant did not waive a preliminary hearing, that a hearing was not held, or that the charges were still pending in City Court (see, CPL 180.30 [1]; 180.50 [4]; 180.70 [1]; cf, People v Planty, 216 AD2d 895). Because the record of the plea proceeding establishes that the Superior Court was satisfied with the waiver and executed an order to that effect (see, CPL 195.30), we may presume that the matter was properly before that court (see, People v McCarthy, 186 AD2d 1067, lv denied 81 NY2d 843).
We further conclude that the sentence is not unduly harsh or severe. (Appeal from Adjudication of Supreme Court, Monroe County, Affronti, J.—Youthful Offender.) Present— Pine, J. P., Lawton, Callahan, Doerr and Fallon, JJ.